Citation Nr: 1104957	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to April 9, 2009, for 
service connection for atherosclerotic coronary artery disease 
(ACAD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1959 to July 1967 
and May 1968 to May 1972, as well as several periods of active 
duty for training while in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas and a June 2010 rating decision of the VA RO in White 
River Junction, Vermont.

The Veteran testified in a videoconference hearing before a 
Veterans Law Judge in March 2001; a transcript of that hearing is 
associated with the claims files.  However, that Veterans Law 
Judge is no longer employed by the Board, and the Veteran was 
advised of his options for a new hearing before a current 
Veterans Law Judge.  The Veteran responded in writing that he did 
not want another hearing.  

When this case was most recently before the Board in February 
2009, the Veteran denied the Veteran's appeal for a TDIU.  The 
Veteran appealed that decision to the United Stated Court of 
Appeals for Veterans Claims (Court).  In March 2002 the Court 
granted a joint motion of the parties and remanded the matter to 
the Board for action in compliance with the joint motion.


REMAND

Initially, the Board notes that service connection was granted 
for the Veteran's ACAD in a June 2010 rating decision, effective 
April 9, 2009.  The Veteran submitted an August 2010 notice of 
disagreement with that decision, specifically contending that he 
is entitled to an earlier effective date for service connection; 
however, no statement of the case has been issued as to that 
issue.  Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the RO to issue 
a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

With respect to the TDIU claim, the parties agreed in their joint 
motion that a September 2008 VA medical opinion addressing the 
impact of the Veteran's service-connected disabilities on his 
employability is in adequate because the examiner failed to 
provide the rationale for the opinion.  The Board further notes 
that since that examination the Veteran has been awarded service 
connection for ACAD.  No opinion has been rendered on whether 
that disability, alone or in combination with the Veteran's other 
service-connected disabilities, renders the Veteran unable to 
secure and follow substantially gainful employment.  
Consequently, the Board finds that a remand for a new examination 
is in order before the Board decides the Veteran's TDIU claim.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Issue a Statement of the Case to the 
Veteran and his attorney on the issue of 
entitlement to an earlier effective date for 
service connection for ACAD and inform them 
of the requirements to perfect an appeal with 
respect to this issue.  If the Veteran 
perfects an appeal, the RO should ensure that 
any indicated development is completed before 
the case is returned to the Board.

2.  Undertake appropriate development to 
obtain any outstanding records pertinent to 
the Veteran's claim for a TDIU, to include 
any relevant VA treatment records since 
January 2010.

3.  Then, the RO should arrange for the 
Veteran to be afforded a VA examination or 
examinations to determine the impact of his 
service-connected disabilities on his 
employability.  The examiner(s) should review 
the pertinent information in the claims files 
in conjunction with the examination and 
indicate that such review has occurred.  
Then, the examiner(s) is (are) to opine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected disabilities are 
sufficient by themselves to preclude him from 
obtaining or maintaining any form of 
substantially gainful employment consistent 
with his education and employment background.  

The rationale for all opinions expressed must 
be provided.  If the examiner or examiners 
opine that the above question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to why 
this is so must be provided.

4.  The RO should also undertake any other 
development it determines to be warranted.

5.  Then, the RO should readjudicate the 
Veteran's claim for a TDIU.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his attorney and they should be 
afforded the requisite opportunity to respond 
before the case is returned to the Board for 
further appellate action..

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


